Citation Nr: 0325793	
Decision Date: 09/30/03    Archive Date: 10/03/03

DOCKET NO.  01-07 022A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for duodenal ulcer, status 
post-gastrectomy with post-gastrectomy dysmotility, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from August 1958 to August 
1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Columbia, South Carolina, which denied the veteran's claim 
for a rating in excess of 20 percent for service connected 
duodenal ulcer, status post-gastrectomy with post-gastrectomy 
dysmotility (ulcer).  In October 2002, the Board remanded the 
appeal to afford the RO an opportunity to provide the veteran 
with notice of the Veterans Claims Assistance Act of 2000 and 
to issue a Supplemental Statement of the Case. 


REMAND

As indicated above, during the pendency of the appeal, the 
Veterans Claims Assistance Act of 2000 (hereinafter, "VCAA" 
or "Act"), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  This liberalizing law is applicable to the 
veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  The Act and its implementing regulations 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, provide that VA will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2002).

These laws and regulations also include notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claims.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which, part, if any VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

In addition, the VCAA also require that VA make reasonable 
efforts to obtain and associate with the record relevant 
records the veteran adequately identifies and provide a 
medical examination or, obtain a medical opinion, when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(b) and (d) (West 2002). 

With the above duties in mind, the Board notes that, while a 
review of the record on appeal shows that the veteran is in 
receipt of Social Security Administration (SSA) disability 
benefits, no attempt has yet been made by the RO to associate 
these records with the veteran's claim's file.  Similarly, 
while a review of the record on appeal shows the veteran had 
been seen at the Augusta, Dorn, Morris Village, Bruce Hall, 
Charter Rivers, and Charleston VA medical centers as well as 
at Richland Memorial, complete treatment records from all of 
the above facilities do not appear in the record.  Therefore, 
a remand to obtain the above records is needed.  38 U.S.C.A. 
§ 5103A(b) (West 2002). 

Likewise, while a review of the record on appeal shows the 
veteran was afforded a VA examination in October 2000 to 
ascertain the current severity of his ulcer, that examination 
was conducted without the examiner being afforded an 
opportunity to review the record on appeal and the veteran 
has since claimed a worsening of his service connected ulcer.  
See Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, on 
remand, the veteran should be afforded a new VA examination.  
38 U.S.C.A. § 5103A(d) (West 2002).  Moreover, because the 
record on appeal shows the veteran has a number of non 
service connected disabilities (i.e., pancreatitis and 
alcoholism) that cause adverse symptomatology similar to 
those caused by his service connected ulcer, on remand, the 
VA examiner should be asked to distinguish between the causes 
of the veteran's adverse symptomatology in providing an 
opinion as to the current severity of the veteran's service 
connected ulcer.  See Mittleider v. West, 11 Vet. App. 181, 
182 (1998) (per curiam), ("when it is not possible to 
separate the effects of the [service-connected condition and 
the non-service-connected condition], VA regulations at 
38 C.F.R. § 3.102, which require that reasonable doubt on any 
issue be resolved in the appellant's favor, clearly dictate 
that such signs and symptoms be attributed to the service-
connected condition.  61 Fed. Reg. 52698 (Oct. 8, 1996)."). 

Lastly, the Board notes that the record on appeal shows that, 
while in remand status, the RO obtained and associated with 
the record new VA treatment records of the veteran, dated 
from June 2002 to May 2003, which records included reports 
from multiple hospitalizations along with the veteran's 
complaints and/or treatment for nausea, vomiting, and/or 
weight lose/fluctuations.  However, while the above adverse 
symptomatology are relevant in rating the severity of the 
veteran's ulcer (see 38 C.F.R. § 4.114, Diagnostic Codes 7305 
and 7308), a Supplemental Statement of the Case was not 
thereafter issued by the RO.  See 38 C.F.R. § 19.31 (2002).

In view of the above, the appeal is REMANDED to the RO for 
the following actions:

1.  Request that the veteran identify the 
name, address, and approximate (beginning 
and ending) dates of all VA and non-VA 
health care providers that have treated 
him since August 2000 for his duodenal 
ulcer.  The request should include a 
specific request as to whether he 
received treatment for his duodenal ulcer 
since August 2000 from the Augusta, Dorn, 
Morris Village, Bruce Hall, Charter 
Rivers, and/or Charleston VA medical 
centers as well as at Richland Memorial 
and, if so, the dates of the treatment.  
Obtain all records identified by the 
veteran.  The aid of the veteran in 
securing all identified records, to 
include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any of the requested records 
are not available, or if the search for 
any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claim's 
file, and the veteran should be informed 
in writing.

2.  The RO is asked to obtain from the 
Social Security Administration the 
records pertinent to the veteran's claim 
for Social Security disability benefits 
as well as the medical records relied 
upon concerning that claim.

3.  Send the veteran a letter explaining 
the VCAA, to include the duty to assist 
and notice provisions contained therein.  
Among other things, the letter should 
explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the claim.  The letter 
should also specifically inform the 
veteran of which portion of the evidence 
is to be provided by the veteran and 
which part, if any, the RO will attempt 
to obtain on behalf of the veteran.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

4.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a gastrointestinal examination.  
The examiner, prior to conducting the 
examination of the veteran, should review 
the claim's folder.  All indicated tests 
and studies should be accomplished and 
all clinical findings should be reported 
in detail.  The examiner should elicit 
from the veteran a detailed history 
regarding the onset and progression of 
relevant symptoms.  Based on a review of 
the claim's folder and after examining 
the veteran, the examiner is asked to 
answer the following questions:

a.  As to the duodenal ulcer:
i.  Are the veteran's adverse 
symptomatology moderately severe - 
less than severe but with impairment 
of health manifested by anemia and 
weight loss; or recurrent 
incapacitating episodes averaging 10 
days or more in duration at least 4 
or more times a year?
ii.  Are the veteran's adverse 
symptomatology severe - pain only 
partially relieved by standard ulcer 
therapy, periodic vomiting, 
recurrent hematemesis or melena, 
with manifestations of anemia and 
weight loss productive of definite 
impairment of health?

b.  As to the post-gastrectomy syndromes:
i.  Are the veteran's adverse 
symptomatology moderate - 
characteristic mild circulatory 
symptoms after meals but with 
diarrhea and weight loss?
ii.  Are the veteran's adverse 
symptomatology severe - associated 
with nausea, sweating, circulatory 
disturbance after meals, diarrhea, 
hypoglycemic symptoms and weight 
loss with malnutrition and anemia?

5.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 
11 Vet. App. 268 (1998).

6.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the VCAA), the RO should again review 
the record and readjudicate the veteran's 
claim.  If the determination remains 
adverse to the veteran, he and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
given an opportunity to respond.  The 
Supplemental Statement of the Case must 
contain notice of all relevant actions 
taken on the claim, to include all 
pertinent evidence received since the 
March 2003 Supplemental Statement of the 
Case.  If the veteran should fail to 
report for the examination without good 
cause, the Supplemental Statement of the 
Case should specifically refer to the 
provisions of 38 C.F.R. §§ 3.158, 3.655 
(2002).

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as the ultimate outcome of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


